Citation Nr: 1014250	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  97-33 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
schizophrenia prior to April 16, 1998.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) prior to April 16, 1998.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1955 to October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on July 20, 2004, 
which vacated a March 2001 Board decision and remanded the 
case for additional development.  The issue initially arose 
from a November 1996 rating decision by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A September 2000 rating decision established a 100 
percent rating for schizophrenia effective from April 16, 
1998.  The case was remanded in March 2009 for additional 
development.  VA records dated in September 2009 indicate the 
Veteran received adequate notice as required and that the 
requested development has been substantially completed.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Effective November 14, 1997, the Veteran's service-
connected schizophrenia was manifested by a demonstrable 
inability to obtain or retain employment.

3.  Prior to November 14, 1997, the Veteran's service-
connected schizophrenia was manifested by no more than 
symptomatology most consistent with a considerably impaired 
ability to establish or maintain effective relationships with 
people, or considerable industrial impairment by reason of 
psychoneurotic symptoms affecting his reliability, 
flexibility, and efficiency levels. 

4.  The evidence of record does not demonstrate any unusual 
circumstances beyond that contemplated by the assigned 50 
percent service-connected disability rating effective prior 
to November 14, 1997.  

5.  The Veteran's service-connected disability prior to 
November 14, 1997, was not shown to be so disabling as to 
preclude him from securing or following substantially gainful 
employment in keeping with his education and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for schizophrenia 
from November 14, 1997, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.132 (before Nov. 7, 1996); 
38 C.F.R. § 4.130, Diagnostic Code 9404 (after Nov. 7, 1996).

2.  The criteria for a rating in excess of 50 percent for 
schizophrenia prior to November 14, 1997, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132 (before 
Nov. 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9404 (after 
Nov. 7, 1996).

3.  The criteria for entitlement to TDIU prior to November 
14, 1997, have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the Veteran by correspondence 
dated in September 2009.  That letter notified the Veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was also provided in the September 2009 
correspondence.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a statement 
of the case (SOC) or supplemental statement of the case 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield, 444 F.3d at 1334.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  

The evidence of record includes service treatment records, 
records of treatment following service, statements from 
treating physicians, VA examination reports, and statements 
in support of the claims.  The Court has held that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
A retrospective medical opinion may be necessary and helpful 
in cases when the evidence is insufficient for an adequate 
determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 
(2008).  The Veteran has asserted, in essence, that his 
service-connected disability interfered with his ability to 
be gainfully employed and he has requested that a 
retrospective opinion be obtained to assist him in 
substantiating his claims.  The Board finds, however, that 
the available medical evidence is sufficient for adequate 
determinations and that a retrospective VA medical opinion 
would not be helpful in this case.  

As discussed in more detail below, the Veteran's service-
connected disability and its effect on his employability is 
well documented by the available evidence.  There is no 
indication based upon the available record that a 
retrospective medical opinion in this case could be 
reasonably expected to provide more probative evidence as to 
the matters on appeal.  The Veteran has provided inconsistent 
statements concerning his employment history and other 
activities during the period at issue, but the Board finds 
the overall evidence of record clearly demonstrates the 
extent of disability necessary for adequate determinations.  
It is significant to note that at his VA examination in 
September 1996 VA he reported he had been "medically 
disabled" for the past two years and that in January 1995 he 
was told by his doctor not to work because of his back and 
knee problems.  His psychiatric disability at that time was a 
serious social and occupational impairment, but it was noted 
that some sedentary employment was possibly feasible.  On VA 
Forms 21-8940 in March 1995 and September 1996 the Veteran 
reported he had worked 80 hours per week as a self-employed 
farmer from 1983 until January 1994; however, in a 
November 1997 statement he reported he had not worked full 
time since 1992.  Subsequent VA treatment records show he was 
a minister working with his church.  In statements provided 
in July 1998 and October 1998 his VA psychiatrist noted that 
over the years he had functioned in a responsible and 
productive manner.  There is no reasonable possibility that a 
retrospective medical opinion would substantiate the 
Veteran's claims.  The Board finds that further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Factual Background

Service treatment records show the Veteran was hospitalized 
in May 1957 after an acute mental breakdown.  A June 1957 
report provided a changed diagnosis of chronic schizophrenic 
reaction manifested by disorders of thought processes.  An 
August 1957 medical board provided a changed diagnosis of 
emotional instability reaction.  Service connection was 
established for undifferentiated type schizophrenic reaction 
in a May 1958 rating decision.  A 50 percent disability 
rating was assigned effective from May 17, 1957.  

Private medical records dated in April 1994 noted the Veteran 
had a history of cervical fusion, but had many pain-free 
years prior to slipping and falling on a greasy floor at a 
fast food restaurant in January 1994.  It was noted that he 
was employed as a horse trainer and that he did a lot of 
long-distance driving.  A March 1995 private medical report 
noted the Veteran was totally disabled from working.  The 
current diagnoses were lumbar and cervical pain and 
arthritis.  

On a VA Form 21-8940 received by VA on March 14, 1995, the 
Veteran reported that he had worked 80 hours per week as a 
self-employed farmer from 1983 until January 1994.  He stated 
he had completed one year of college, one year of electrical 
institute training in 1965, and a bible school extension 
program in April 1994.

A disability claims form signed by the Veteran in August 1996 
indicated he was self-employed in a business engaged in 
farming and buying and selling tack and horses.  He noted he 
had worked full time until July 10, 1996.  He stated he was 
unable to return to work and commented that he was unable to 
walk any distance or drive for an extended period.  An 
associated August 1996 private medical report noted the 
Veteran was totally disabled.  The objective diagnosis was 
severe degenerative arthritis of the spine.  

On a September 1996 VA Form 21-8940 the Veteran reiterated 
the information provided in his previous report that he had 
worked 80 hours per week as a self-employed farmer from 1983 
until January 1994.  He also reported that his service-
connected psychiatric disability prevented him from securing 
or following any substantially gainful occupation.  

VA treatment records include an October 1995 report, signed 
by a VA clinical social worker, noting that the Veteran had a 
50 percent disability rating for his service-connected 
psychosis and that he complained of marital problems.  It was 
noted he had been married for some ten years to his current 
and second wife, and that he was previously married for 
approximately 28 years.  No findings with respect to the 
status of his psychiatric disorder were provided.

On VA mental disorders examination in September 1996 the 
Veteran reported that he had been medically disabled for the 
past two years and that he had been told by his doctor not to 
work because of back and knee problems.  He stated he raised 
horses, but that his physical condition had deteriorated such 
that he was unable to continue.  He reported he was trying to 
obtain an increase in his pension to help with his financial 
problems.  The examiner noted the Veteran was neat and clean 
in appearance and that he reported living with his wife with 
whom he was experiencing increasing difficulty in 
communication.  He was found to be cooperative and friendly 
during the interview, but he was also noted to smile 
frequently and inappropriately.  Behavior was generally 
appropriate, and eye contact and recent and remote memory 
were good.  Thought process continuity was good and there was 
no looseness of association or circumstantiality.  Judgment 
for clinical events was good, but fund of knowledge was low 
average.  Abstraction was concrete, but "mostly abstract."  
The Veteran correctly performed three of five math problems 
and he was able to perform serial sevens from 100 without 
difficulty.  He denied experiencing any present suicidal or 
homicidal ideation, but indicated that he felt depressed 
about what he would do to keep his family together.  The 
examiner provided Axis I diagnoses of schizophrenic reaction, 
undifferentiated type, and a remote history of alcohol abuse.  
An Axis V global assessment of functioning (GAF) score of 50, 
representing serious social and occupational impairment, was 
assigned.  

The examiner commented that the Veteran had so much 
orthopedic pathology, by history, as well as obesity, that it 
was very difficult for him to perform physical labor.  He 
offered that some occupational training for more sedentary 
jobs would be possibly feasible.  There was no evidence of 
delusions or hallucinations.  Further, the examiner stated 
that there was no definite basis for declaring that the 
Veteran was incompetent to manage his funds although he was 
deeply in debt.  It was noted that neuropsychological testing 
"might" assist in establishing the extent of his present 
physical capabilities and rule out soft neurological deficit.

VA treatment records dated from November 1996 show the 
Veteran continued to receive treatment for his nonservice-
connected orthopedic problems and that he attended group 
therapy.  A January 1997 report noted an assessment for 
social work services through VA.  At that time, he reported 
being financially strained.  A July 1997 therapy group report 
noted the Veteran stated that his local bank had repossessed 
much of his personal property and possessions, including his 
farm equipment.  Subsequent July 1997 reports noted the 
Veteran had a good week teaching at a rodeo school.  
Treatment records dated in September 1997 show he was 
becoming increasingly depressed following a declaration of 
bankruptcy and repossession of most of his possessions and 
equipment.  He stated that he still went out each day to have 
coffee with friends and that he took his son to school.  
Records noted a diagnosis of depression treatment with 
medication management in November 1997.  A November 14, 1997, 
report noted he attended group therapy as a way to help 
manage his depression.  He was also noted to experience 
stress due to his inability to work, due in turn, to his 
physical disabilities.  The treating physician, M.E.B, M.D., 
a VA staff psychiatrist, indicated that at that time she 
considered the Veteran to be permanently disabled, both 
physically and emotionally.  

In a November 1997 statement the Veteran indicated that he 
had been employed by D.J. Saddle & Tack, a business 
previously identified as self-employment, from 1985 to 1992.  
He stated, in essence, that he had lost employment due to 
schizophrenia, anxiety, mental stress, and flashbacks.  He 
stated he had approximately 15 jobs since service and that he 
had not worked full time, 40 hours per week, since 1992.  He 
stated he had difficulty concentrating and performing and 
completing tasks, problems with memory difficulties, 
explosive behavior at work with intrusive thoughts, and 
homicidal and suicidal feelings while at work.  He estimated 
that he had missed one month out of three due to his illness 
and that it had caused him to be hospitalized.  He asserted 
he left his most recent employment because of mental stress, 
anxiety, difficulties getting along with co-workers.  In a 
December 1997 statement the Veteran asserted that the 
September 1996 VA examination was inadequate because no 
psychological testing was conducted.

VA clinical treatment records show that psychological testing 
was conducted on April 16, 1998.  It was noted that while the 
Veteran had been previously diagnosed with schizophrenia, he 
had not exhibited signs of that disability during treatment 
at that facility.  His usual occupation involved labor or 
farming.  During his assessment, the Veteran was 
characterized as being very pleasant and talkative, and 
smiled frequently.  He indicated that his major concerns 
involved his declining physical health, pain, financial 
stress, and a sense of losing himself.  He stated that he had 
lost confidence and that he felt worthless.  He reported his 
difficulties began when he broke his neck in 1985 or 1986, at 
which time his spouse also developed bone cancer, and that he 
subsequently had to declare bankruptcy and lost his farm, 
machinery, and animals.  He reported experiencing suicidal 
ideation, recurring smell of an electrical fire, problems 
with anger control, and difficulty with reading 
comprehension.  He indicated that he had suicidal ideation 
for years, but that he had not reported such thoughts on 
prior examinations or assessments.  He despaired over his 
current situation involving his health and finances and 
indicated that he had severe problems with anger control, 
particularly involving his spouse.

A brief screen revealed the Veteran's intellectual 
functioning was within the average range.  There was a marked 
discrepancy between his abstract and verbal thinking skills 
suggesting that his abstract cognitive skills were more 
developed than his verbal skills.  Following the conclusion 
of the evaluation, the treating physician found that the 
Veteran was currently experiencing a great deal of 
psychological distress with severe depression, severe 
anxiety, marked disorganization in thinking, strong concern 
regarding physical health, and emotional lability.  His 
thinking appeared to be psychotic at that time and it was 
suggested that he needed to be closely monitored for suicidal 
ideation.  With respect to emotional lability, the examiner 
indicated that the Veteran could experience surges of 
feeling, and then express his feelings in a less regulated 
manner than most people.  He was noted at that time to be 
more susceptible to impulsive feelings, behavior and thoughts 
due to an apparent significant increase in his stress level.  
Such responses were typically associated with diagnoses of 
borderline personality disorder with dependent features, 
major depression, and anxiety disorder.  Testing further 
suggested that the Veteran's disorganized thinking was 
associated with a chronic difficulty in perceiving reality 
accurately in addition to a tendency to misinterpret 
information.

A May 1998 report noted the Veteran informed the psychologist 
that he had experienced suicidal thoughts for years, although 
he had not reported such on any of his clinical psychological 
tests, and that he stated he had not acted his thoughts and 
could not imagine doing so.  He reported that he sometimes 
experienced uncontrollable outbursts of anger and that he had 
experienced one such outburst against his spouse within the 
last two weeks.  He also indicated that he experienced 
olfactory hallucinations involving smelling smoke when smoke 
was not present.  

In a July 1998 treatment noted Dr. M.E.B. reported the 
Veteran had been in group therapy and medication management 
for the previous two years.  She stated that he was referred 
primarily for depression and was struggling with many very 
difficult family and financial issues.  It was noted that his 
depression was apparent at the beginning of his therapy, but 
that it was difficult to discern symptoms of a psychotic 
disorder.  She stated that over time it became evident that 
the Veteran was struggling with major issues both externally 
and internally and that he had wrestled with suicidal 
ideation, problems of anger and emotional control, and 
described a significant struggle with concentration.  The 
Veteran was noted to have been studying to obtain his 
preacher's license, but that while he reported that he 
enjoyed the classes he indicated he experienced difficulty 
with attention, concentration, memory retention, and 
comprehension. 

It was further noted that the Veteran described experiencing 
symptomatology consistent with olfactory hallucinations and 
that he indicated he had experienced them since a shipboard 
accident involving an electrical shock in service.  He also 
reported experiencing a problem with intrusive and strange 
thoughts, problems with concentration, depression, suicidal 
ideation, and impulsive and jumbled thinking.  Dr. M.E.B. 
stated that despite his psychiatric problems the Veteran had 
functioned over the years in a responsible and productive 
manner.  He had been able to function remarkably well without 
medication, but with great personal loss and pain and that he 
did not realize until recently that he could function to a 
much higher degree with the proper psychotropic medication.  
She stated that in recent years the Veteran had experienced 
increasing symptoms of disorganized thinking, depression with 
mood swings, and difficulty concentrating that increased with 
external stresses, but that since being placed on medication 
he had experienced more organized thinking, less depression 
and emotional lability and mood swings, and a greater ability 
to focus and concentrate.  He had been able to cope, 
function, and handle stress much better.  The Axis I 
diagnosis was chronic undifferentiated schizophrenia with 
depression and a history of suicidal ideation.

VA treatment records dated in August 1998 included an Axis I 
diagnosis of chronic undifferentiated schizophrenia and 
assigned a GAF score of 60.  At that time, the Veteran's 
strengths were noted to include the ability to express his 
feelings, vocational skills, ability to make decisions, 
motivation for treatment, positive support network, 
intelligence and insight, and leisure interests and skills.  
It was noted that the Veteran was doing much better following 
resumption of medication after a five-day period in which his 
medication intake was interrupted.  An October 1998 report 
noted the Veteran indicated that he had been able to make a 
life without symptoms becoming obvious to anyone for many 
years and that he attributed his high functioning to his 
religious faith.  In addition, he stated that he would 
minimize his symptoms on psychological testing in order that 
he could maintain the appearance of functioning well.

In VA medical correspondence dated in October 1998 Dr. M.E.B. 
stated the Veteran had been seen at the VA mental health 
clinic primarily for symptoms of depression.  She noted he 
had a long standing diagnosis of paranoid schizophrenia, and 
that recent psychological testing confirmed the continued 
presence of the schizophrenic process which was underlying 
both the depression and the difficulty with daily 
functioning.  She offered her opinion that the Veteran had 
managed remarkably well over the years, in the face of his 
serious, ongoing psychiatric disability.  She stated it had 
significantly affected his ability to function and that he 
should be considered permanently disabled on the basis of 
schizophrenia alone.

VA mental disorders examination in April 2000 noted the 
Veteran had very poor insight and understanding regarding his 
hospitalization and psychotic reactions in service.  It was 
noted he was under the impression that he had been medically 
discharged after having been electrocuted in an accident 
aboard ship. He had not had any treatment for his psychiatric 
disability until 1972 when he was twice hospitalized for 
homicidal and suicidal ideation.  He reportedly attempted 
suicide on one occasion in 1971 or 1972 by holding a loaded 
firearm to his head, but the examiner noted that the records 
of such treatment were not available for her review. The 
Veteran stated that he began seeking treatment for his 
psychiatric disability with VA in 1996 and that his treatment 
involved counseling, group therapy, and medication.  He 
stated that he felt much improved after receiving medication.  
The examiner stated the Veteran reported he held his last job 
in 1992 which involved trading horses and that he had been 
was unable to maintain paid employment for any length of time 
except for a railroad job lasting for approximately two 
years.

The examiner subsequently stated that the Veteran had been 
unable to work for the past 12 months and that he contended 
his inability to work was the result of his psychiatric 
disorder.  It was noted that while he had numerous medical 
problems prior to the onset of his current medical problems 
he was still unable to maintain paid employment for any 
length of time, and over the course of his whole career he 
had not been employed sufficient to apply for Social Security 
Administration (SSA) disability benefits.  He had experienced 
social impairment due to his psychiatric problems and stated 
that his first divorce occurred due to psychiatric problems.  
On examination the Veteran was fully oriented, cooperative, 
and did not display any unusual psychomotor movements.  He 
experienced auditory hallucinations and reported seeing 
visual hallucinations.  He was noted to experience olfactory 
hallucinations in smelling burning electrical work.  He 
further reported experiencing gustatory and tactile 
hallucinations in that he allegedly experienced a sour taste 
in his mouth approximately once per week and a crawling 
sensation on his skin twice daily. 

The Veteran denied experiencing any acute suicidal or 
homicidal ideation, but noted he had chronic low-grade 
suicidal thoughts on a frequent basis.  He admitted to 
feeling suspicious and paranoid, but did not elaborate.  His 
memory did not appear to be impaired.  He had poor anger 
control.  He denied experiencing any ritualistic behavior 
which interfered with his routine activities.  He reported 
experiencing panic symptoms all the time, which the examiner 
characterized as generalized anxiety.  It was noted that 
psychological testing in May 1998 revealed his thinking was 
psychotic.  The diagnoses included Axis I chronic paranoid 
schizophrenia and a GAF score of 40 was assigned.  The 
examiner stated that the Veteran's GAF score of 40 was 
reflective of his impairment in reality testing and his major 
impairment in his social life, including lack of friends, 
difficulty with family relations, and difficulty with 
employment.

A September 2000 rating decision granted entitlement to an 
increased 100 percent disability rating for schizophrenia.  
The rating was effective from April 16, 1998.

Increased Rating Claim
Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

The absence of contemporaneous medical evidence may be 
weighed as a factor in determining the credibility of lay 
evidence, but lay evidence cannot be determined to lack 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006).  The Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Washington v. Nicholson, 19 
Vet. App. 362 (2005).  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether 
lay evidence is competent and sufficient in a particular case 
is an issue of fact and that lay evidence can be competent 
and sufficient to establish a diagnosis when (1) a layperson 
is competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

As a preliminary matter, the Board notes that the schedular 
criteria for evaluations of psychiatric disabilities were 
amended, effective November 7, 1996.  See 61 Fed. Reg. 52,700 
(Oct. 8, 1996).  Where the law or regulations governing a 
claim are changed while the claim is pending the version most 
favorable to the claimant applies (from the effective date of 
the change), absent congressional intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The criteria in effective prior to November 7, 1996, were as 
follows:

General Rating Formula for Psychoneurotic Disorders:

The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation 
of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or 
retain employment
10
0
Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the 
ability to obtain or retain employment
70
Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to 
result in considerable industrial impairment
50

38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders (before Nov. 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
qualify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  VA's General Counsel concluded 
that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOGCPREC 
9-93 (Nov. 9, 1993).  

The criteria in effective after November 7, 1996, are as 
follows:

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, General Rating Formula for Psychoneurotic 
Disorders (after Nov. 7, 1996).  
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (after Nov. 7, 1996).  When evaluating 
the level of disability from a mental disorder, the rating 
agency will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  The Court has held that 
GAF scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations. 
60 ?- 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 

